 In the Matter Of PITTSBURGHCORNINGCORPORATION,EMPLOYERandAMERICANFLINT, GLASSWORKERS' UNION OF NORTH AMERICA,AFL, PETITIONERCaseNo. 17-RC-573.-Decided December15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WilliamCassidy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed .1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.On August 4, 1947, the Employer and General Drivers, Ware-housemen and Helpers Local Union No. 534, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, herein called the Teamsters, one of the two interveninglabor organizations herein,2 executed an agreement effective from thatdate to August 3, 1949, covering employees concerned in the instantpetition.On December 7, 1948, the same parties entered into a sup-plemental agreement to continue to August 3, 1949, the terminal dateof the original contract.On June 3, 1949, the Teamsters wrote to the Employer, asking fora conference for changes in this contract.The Employer acknowl-edged the letter, agreeing to meet, but questioning the practicability ofnegotiations at a time when the plant was shut down and the date of'The petitionand other papers were amended at the hearing to show the correct nameof the Employer.2Federation of Glass,Ceramic & Silica Sand Workers of America,CIO, on thebasis ofits presentshowing ofinterest,was also allowed to intervene.87 NLRB No. 100.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDits renewed operations most uncertain.On August 3, 1949, the Em-ployer, by mail, offered to extend the expiring contract for 1 yearwith the same wage clause, but subject to a 90-day reopening.OnAugust 19, 1949, the Teamsters, by mail, indicated its agreement withthe Employer's proposal and requested that the Employer prepareand execute the proposed agreement and then forward it to the Team-sters' office.On August 25, 1949, the Petitioner asked the Employer for recogni-tion as bargaining representative.The Employer, in reply, indicatedthat its contract with the Teamsters had been extended to August3, 1950.On September 2, 1949, the Petitioner filed the petition herein.The Employer and the Teamsters, awaiting the outcome of the instantproceeding, have not formally executed a new contract, the terms ofwhich they had settled in their correspondence noted above.There is a long-established principle that, to serve as a bar to animmediate determination of representatives, the contract urged as abar must be reduced to writing and be signed by the contractingparties.3The Teamsters, however, urges that the Employer's writtenoffer of August 3 to extend the contract with the 90-day reopening pro-vision for an additional year and the Teamsters' written acceptanceof August 19, 1949, constitute an agreement in writing, fixing uponthe parties the explicit terms of a new contract effective to August 3,1950, and therefore constitutes a bar to a determination of representa-tives ' during that contract term. In support of its contention, theTeamsters urges our findings inArmour and Comzpamy,decided in1946,4 wherein we found that a stipulation of agreed contract termssubmitted jointly by the contracting parties to the War Labor Boardfor approval constituted a sufficient written signed memorandum oftheir agreed bargaining terms to constitute a bar to an immediateelection, even though no formal contract had been executed by theparties before a new petition for representation was filed with thisBoard.We do not agree with the Teamsters' contentions.The in-stant case is to be distinguished from theArmourcase, where the par-ties suffered delay when they lawfully submitted to the approval of theWar Labor Board agreed terms which, they could not, in the absenceof such approval, incorporate into a contract at will.At the 'time ofthe correspondence between the Employer and the Teamsters in thiscase, the Employer's plant was shut down and the date of its reopen-ing uncertain.The Employer and the Teamsters, however, were en-tirely free to execute a formal agreement, had they desired to do so3Eicor, Inc.,46 NLRB 1035; .The Linde Air Products Company,76 NLRB 1127;WestonBiscuit Company, Inc.,81 NLRB 407.466 NLRB 209. PITTSBURGH CORNING CORPORATION649at this time.Although the Teamsters suggested that the Employerincorporate their later agreed terms in a formal written document tobe signed jointly by the contracting parties, the Employer and theTeamsters had not executed the agreement before the Petitioner madeits demand for recognition and filed its petition.Under these cir-cumstances, we believe that the letters should not be deemed the equiv-alent of the proposed written contract so as to serve as a bar to adetermination of representatives at this time.Accordingly, we find a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act: All production and maintenance employees (and allemployees not excluded hereby), including the storeroom attendant,testers, janitors, watchmen and gatemen at the Employer's glass man-ufacturing plant at Sedalia, Missouri, excluding engineers (chemical,electrical, mechanical, planning), office and clerical employees, labora-tory technicians, chemists, metallurgists, timekeepers, rate setters,assistant melting and mixing foremen, cutting and trimming super-visors, block finishing supervisors, block coating supervisors, qualitycontrol laboratory technicians, labor boss, mason, chief electrician,chief mechanic, and all other professional employees, guards, and su=pervisors.5DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-5The parties agree that this unit which was found appropriate by the Board in an earlierproceeding(17-UA-1314),and which has been the unit covered by the contracts betweenthe Employerand the Teamsters,is the appropriate unit for these employees at this time.6Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional.Director,haveits name removed from the ballot. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement,to determinewhetherthey desire to be represented, for purposes of collective bargaining,by American Flint Glass Workers' Union of North America, AFL,or by General Drivers, Warehousemen and Helpers Local Union No.534, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, or by Federation of Glass, Ce-ramic & Silica Sand Workers of America, CIO, or by none.